Turkey, Ch. J.,
delivered the opinion of the court:
The appellee files the transcript, and asks affirmance under the statute. This is resisted upon the ground that the parties had agreed that no transcript heed be made out, as the parties were negotiating a compromise of the suit. The one side affirms; the other denies. This makes an issue of fact which we will not try. In a case of contest like this one, we must pursue the statute, and affirm the decree of the court below. In Hahr v. Musgrove, 12 Lea, 289, there ivas no disputed agreement.
Affirmed.